Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This office action is in response to the most recent filing by applicants on 02/19/21. 
Claim 1 was previously elected without traverse 
Claims 2-3, and 23-29 are withdrawn without traverse 
Claims 1, 15-16, 19-20, and 21-22 are amended
Claims 4-14 and 17-18 are cancelled
Claims 30-36 are newly added
Claims 1, 15-16, 19-22 and 30-36 are rejected below
Claims 1-3, 15-16, 19-22 and 30-36 are pending

Note:
In light of the amendments made to the claims, the previously made rejections under 35 U.S.C. 112 and 101 have been withdrawn in this office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-16, 19-20, 21-22, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neven; Hartmut (US 2012/0290401), and further in view of Hennessey; Craig A. et al. (US 2014/0320397).

As per claims 1 and 30: Neven shows:
A method, comprising:
Regarding the claim limitations above: 
determining, a first viewing information for a first user of a plurality of wearable head device users and a second viewing information for a second user of the plurality of wearable head device users, each of the plurality of wearable head device users in proximity with an a physical object, wherein the first viewing information  is determined using a an initial GPS location of the first user's wearable head device at a first time, an orientation of the first user's wearable head device, and an image of a first eye of a the first user the image captured by the first user's wearable head device  and wherein the second viewing information is determined using an initial GPS location of the second user's wearable head device at a second time, an orientation of the second user's wearable head device, and an image of a first eye of the second user, the image captured by the second user's wearable head device
Claim interpretation in light of the spec: It should be noted that this limitation is shown in applicants’ originally submitted specification at least in [0110]-[0112], [0240]. However, none of the paragraphs describe what or how the camera is disposed in line with an optical path.  As such, the scope of the above claim terms is very broad and encompasses things like tracking of the eye.
In light of the specification, Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye.
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on “first and second user” in the claim above.

Regarding the claim limitations below:
“determining, based on the first viewing information, whether the first user is viewing the physical object;”
Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye.

Regarding the claim limitations below:
“in accordance with a determination that the first user is viewing the physical object, determining, at a third time, a subsequent GPS location of the first user's wearable head device”
	Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye. Also see, [0040], Fig. 3 #175: Gazing Log.

Regarding the claim limitations below:
“generating a first personal profile for the first user, the first personal profile identifying a relationship between the physical object and a movement of the first user, the movement determined using the initial GPS location and the subsequent GPS location of the first user's wearable head device;”
Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye.
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above.

Regarding the claim limitations below:
“determining, based on the second viewing information, whether the second user is viewing the physical object;”
Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye.
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on “first and second user” in the claim above.

Regarding the claim limitations below:
“in accordance with a determination that the second user is viewing the physical object, determining, at a fourth time, a subsequent GPS location of the second user's wearable head device;”
Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye. Also see, [0040], Fig. 3 #175: Gazing Log.

Regarding the claim limitations below:
“generating a second personal profile for the second user, the second personal profile identifying a relationship between the physical object and a movement of the second user, the movement determined using the initial GPS location and the final GPS location of the second user's wearable head device; and”
Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye.
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on “second user” in the claim above.
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above.

Regarding the claim limitations below:
developing a crowd profile associated with the physical object based  on the first personal profile and the second personal profile  
It should be noted that even though Neven shows use of a head-worn computer that can be used to gather information about the user, and Neven shows use of wearable glasses as a medium for gathering information about the user ([0021]-[0022]). Neven also shows “and an image of an eye”. Neven shows this limitation in [0065]-[0067]: where Neven shows eye tracking. 
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above. 
It should be noted that even though Neven shows the ability to accumulate and track gaze information about many users, and it may be reasonably understood that this information collected for many users would be the “crowd profile” in the claim. Neven does not go into much detail about the data gathered for many users. 
As such, Neven does not explicitly show “crowd profile” in the claim above. However, Hennessey shows the above claim limitation at least in [0047]: Additional information may be used to assist in selecting the initial or default profile, such as facial recognition, or other biometric measures such as the subjects size, height, skin color, eye color, etc. [0069]: in the event that more than one subject 12 are being observed by the gaze tracking system 20, either sequentially or at the same time, the calibration profiles may be stored independently for each user.  After a number of subjects 12 have been calibrated, individual viewers (for example, mom/dad/children) can be automatically identified by matching the performance of each calibration in the calibration profiles database 36 with the subject 12, and a set of current key points 17 to be used as test points.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the various devices, including use of glasses and head worn computer, for gathering user data of Neven to include gathering and profiling “optical image data” as described by Hennessey when performing the user data acquisition of Neven yields the predictable result of a method that integrates user data gathering through biometric sensing and user imaging. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Neven in the system of Hennessey, in order to provide a method of calibrating an eye gaze tracking system as taught by Hennessey ([0008]) so that the process of gathering user data can be made more efficient and effective); and

Regarding the claim limitations below:
“wherein the crowd profile identifies a viewing preference of the plurality of wearable head device users”
It should be noted that even though Neven shows use of a head-worn computer that can be used to gather information about the user, and Neven shows use of wearable glasses as a medium for gathering information about the user ([0021]-[0022]). Neven also shows “and an image of an eye”. Neven shows this limitation in [0065]-[0067]: where Neven shows eye tracking. 
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above. 
It should be noted that even though Neven shows the ability to accumulate and track gaze information about many users, and it may be reasonably understood that this information collected for many users would be the “crowd profile” in the claim. Neven does not go into much detail about the data gathered for many users. 
As such, Neven does not explicitly show “crowd profile” in the claim above. However, Hennessey shows the above claim limitation at least in [0047]: Additional information may be used to assist in selecting the initial or default profile, such as facial recognition, or other biometric measures such as the subjects size, height, skin color, eye color, etc. [0069]: in the event that more than one subject 12 are being observed by the gaze tracking system 20, either sequentially or at the same time, the calibration profiles may be stored independently for each user.  After a number of subjects 12 have been calibrated, individual viewers (for example, mom/dad/children) can be automatically identified by matching the performance of each calibration in the calibration profiles database 36 with the subject 12, and a set of current key points 17 to be used as test points.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the various devices, including use of glasses and head worn computer, for gathering user data of Neven to include gathering and profiling “optical image data” as described by Hennessey when performing the user data acquisition of Neven yields the predictable result of a method that integrates user data gathering through biometric sensing and user imaging. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Neven in the system of Hennessey, in order to provide a method of calibrating an eye gaze tracking system as taught by Hennessey ([0008]) so that the process of gathering user data can be made more efficient and effective).

As per claims 15 and 31: Neven shows:
wherein the crowd profile further identifies a relationship between the physical object and a characteristic the plurality of users (Neven shows: [0039]: transmitting only the localized portion of the scene image identified from the gaze direction 
information, transmitting select scene images when it is determined that the 
scene image has sufficiently changed, etc.).
It should be noted that even though Neven shows use of a head-worn computer that can be used to gather information about the user, and Neven shows use of wearable glasses as a medium for gathering information about the user ([0021]-[0022]). Neven also shows “and an image of an eye”. Neven shows this limitation in [0065]-[0067]: where Neven shows eye tracking. 
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above. 
It should be noted that even though Neven shows the ability to accumulate and track gaze information about many users, and it may be reasonably understood that this information collected for many users would be the “crowd profile” in the claim. Neven does not go into much detail about the data gathered for many users. 
As such, Neven does not explicitly show “crowd profile” in the claim above. However, Hennessey shows the above claim limitation at least in [0047]: Additional information may be used to assist in selecting the initial or default profile, such as facial recognition, or other biometric measures such as the subjects size, height, skin color, eye color, etc. [0069]: in the event that more than one subject 12 are being observed by the gaze tracking system 20, either sequentially or at the same time, the calibration profiles may be stored independently for each user.  After a number of subjects 12 have been calibrated, individual viewers (for example, mom/dad/children) can be automatically identified by matching the performance of each calibration in the calibration profiles database 36 with the subject 12, and a set of current key points 17 to be used as test points.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the various devices, including use of glasses and head worn computer, for gathering user data of Neven to include gathering and profiling “optical image data” as described by Hennessey when performing the user data acquisition of Neven yields the predictable result of a method that integrates user data gathering through biometric sensing and user imaging. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Neven in the system of Hennessey, in order to provide a method of calibrating an eye gaze tracking system as taught by Hennessey ([0008]) so that the process of gathering user data can be made more efficient and effective).

As per claims 16 and 32: Neven shows:
wherein the crowd profile further identifies a relationship between the physical object and an average length of time for which the plurality of users view physical object (Neven shows: [0036]: Gaze tracking camera 121 acquires the 
eye images contemporaneously with scene camera 120 acquiring the scene images 
and the two image streams are time keyed or synchronized with each other. [0045]: the indication of whether the user looked directly at an identified item is determined based upon both the gaze direction information and whether the user looked directly at the 
identified item for a threshold period of time to filter out glancing views.)
It should be noted that even though Neven shows use of a head-worn computer that can be used to gather information about the user, and Neven shows use of wearable glasses as a medium for gathering information about the user ([0021]-[0022]). Neven also shows “and an image of an eye”. Neven shows this limitation in [0065]-[0067]: where Neven shows eye tracking. 
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on multiple user “personal profile” in the claim above. 
It should be noted that even though Neven shows the ability to accumulate and track gaze information about many users, and it may be reasonably understood that this information collected for many users would be the “crowd profile” in the claim. Neven does not go into much detail about the data gathered for many users. 
As such, Neven does not explicitly show “crowd profile” in the claim above. However, Hennessey shows the above claim limitation at least in [0047]: Additional information may be used to assist in selecting the initial or default profile, such as facial recognition, or other biometric measures such as the subjects size, height, skin color, eye color, etc. [0069]: in the event that more than one subject 12 are being observed by the gaze tracking system 20, either sequentially or at the same time, the calibration profiles may be stored independently for each user.  After a number of subjects 12 have been calibrated, individual viewers (for example, mom/dad/children) can be automatically identified by matching the performance of each calibration in the calibration profiles database 36 with the subject 12, and a set of current key points 17 to be used as test points.
“The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Modifying the various devices, including use of glasses and head worn computer, for gathering user data of Neven to include gathering and profiling “optical image data” as described by Hennessey when performing the user data acquisition of Neven yields the predictable result of a method that integrates user data gathering through biometric sensing and user imaging. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Neven in the system of Hennessey, in order to provide a method of calibrating an eye gaze tracking system as taught by Hennessey ([0008]) so that the process of gathering user data can be made more efficient and effective).

As per claims 19 and 33: Neven shows:
wherein the image of the first eye of the first user includes a reflection of a content being displayed via the first user's wearable head device and wherein the image of the first eye of the second user includes a reflection of a content being displayed via the second user's wearable head device (Neven shows: [0036]: The eye images include an image of the user's eye, which may be acquired as a direct image or acquired via a reflection off of one or more of lens elements 110 and 112. [0021] Gazing tracking camera 121 is positioned to acquire eye images (e.g., video images) of the user's eye.  These eye images can then be analyzed to generate gaze direction information, which can be used to determine the user's gazing direction.  The gaze direction information can be correlated to the scene images acquired by scene camera 120 to determine at what item (e.g., person, place, or thing) the user was directly looking at when viewing the external scene through lens elements 110 and 112.  The illustrated embodiment of gazing tracking camera 121 is disposed on the inside of side-arm 114 and faces substantially forward to record the eye images via a reflection off of the lens element 110.  Alternatively, gazing tracking camera 121 may be positioned sufficiently forward on side-arm 114 to be angled backward to directly face and acquire direct images (e.g., without reflections) of the user's eye from a peripheral vantage point.  Although FIGS. 1 and 2 illustrate a single gaze tracking camera 121 positioned on the right side of eyeglasses 102, other embodiments may include multiple gaze tracking cameras (e.g., one to record video images of each eye) having other positions (e.g., positioned on any of frame elements 104, 106, 108, 114, and 116).

As per claims 20 and 34: Neven shows:
wherein the content being displayed via the first user's wearable head device includes the object and wherein the content being displayed via the second user's wearable head device includes the object (Neven shows: [0036]: The eye images include an image of the user's eye, which may be acquired as a direct image or acquired via a reflection off of one or more of lens elements 110 and 112. [0021] Gazing tracking camera 121 is positioned to acquire eye images (e.g., video images) of the user's eye.  These eye images can then be analyzed to generate gaze direction information, which can be used to determine the user's gazing direction.  The gaze direction information can be correlated to the scene images acquired by scene camera 120 to determine at what item (e.g., person, place, or thing) the user was directly looking at when viewing the external scene through lens elements 110 and 112.  The illustrated embodiment of gazing tracking camera 121 is disposed on the inside of side-arm 114 and faces substantially forward to record the eye images via a reflection off of the lens element 110.  Alternatively, gazing tracking camera 121 may be positioned sufficiently forward on side-arm 114 to be angled backward to directly face and acquire direct images (e.g., without reflections) of the user's eye from a peripheral vantage point.  Although FIGS. 1 and 2 illustrate a single gaze tracking camera 121 positioned on the right side of eyeglasses 102, other embodiments may include multiple gaze tracking cameras (e.g., one to record video images of each eye) having other positions (e.g., positioned on any of frame elements 104, 106, 108, 114, and 116).

As per claims 21 and 35: 
Regarding the claim limitations below:
“comprising: capturing an image of a second eye of the first user, wherein the image of the first eye of the first user and the image of the second eye of the first user are collected via a first camera disposed in line with an optical path internal to content display optics of the first user's wearable head device; and 
capturing an image of a second eye of the second user, wherein the image of the first eye of the second user and the image of the second eye of the second user are collected via a second camera disposed in line with an optical path internal to content display optics of the second user's wearable head device”
Claim interpretation in light of the spec: It should be noted that this limitation is shown in applicants’ originally submitted specification at least in [0110]-[0112], [0240]. However, none of the paragraphs describe what or how the camera is disposed in line with an optical path.  As such, the scope of the above claim terms is very broad and encompasses things like tracking of the eye.
In light of the specification, Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye. Neven shows this limitation in [0021]-[0022]: where Neven shows eye tracking. Also see, [0029], [0036], [0054]-[0055].
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on “first and second user” in the claim above.
 
As per claims 22 and 36: 
Regarding the claim limitations below:
“wherein the image of the first eye of the first user and the image of the second eye of the first user are used to determine an amount of convergence of the first eye of the first user and the second eye of the first user and to determine a focal plane of the first user, and wherein the image of the first eye of the second user and the image of the second eye of the second user are used to determine an amount of convergence of the first eye of the second user and the second eye of the second user and to determine a focal plane of the second user”
Claim interpretation in light of the spec: It should be noted that this limitation is shown in applicants’ originally submitted specification at least in [0110]-[0112], [0240]. However, none of the paragraphs describe what or how the camera is disposed in line with an optical path.  As such, the scope of the above claim terms is very broad and encompasses things like tracking of the eye.
In light of the specification, Neven shows the above limitation in Fig. 4, #405-415, [0003]: receiving scene images from a head mounted gaze tracking device capturing external scenes viewed by a user wearing the head mounted device. Further, in [0017], Fig. 1 illustrates eyeglasses 102 as an example of a head mounted gaze tracking device, other types of wearable computing devices could additionally or alternatively be used. Further, in [0045]: shows each identified item may even be indexed along with location information (e.g., GPS position information) if the gaze tracking device is equipped with a GPS receiver. Further, in [0021] Gazing tracking camera 121 is positioned to acquire eye images of the user's eye. Neven shows this limitation in [0021]-[0022]: where Neven shows eye tracking. Also see, [0029], [0036], [0054]-[0055].
Neven also shows plurality of users in [0050]: Any of the metrics gathered by gaze tracking schemes described above may be accumulated across many users to create batched gaze tracking information. This reads on “first and second user” in the claim above. Also, see [0027], [0041]: where Neven discusses image focus monitoring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
S. M. Kim, M. Sked and Q. Ji, "Non-intrusive eye gaze tracking under natural head movements," The 26th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, 2004, pp. 2271-2274, doi: 10.1109/IEMBS.2004.1403660.
This reference is concerned with eye gaze tracking system under natural head movements. The system consists of one CCD camera and two mirrors. Based on geometric and linear algebra calculations, the mirrors rotate to follow head movements in order to keep the eyes within the view of the camera. Our system allows the subjects head to move 30 cm horizontally and 20 cm vertically, with spatial gaze resolutions about 6 degree and 7 degree, respectively and a frame rate about 10 Hz. We also introduce a hierarchical generalized regression neural networks (H-GRNN) scheme to map eye and mirror parameters to gaze, achieving a gaze estimation accuracy of 92% under head movements. The use of H-GRNN also eliminates the need for personal calibration for new subjects since H-GRNN can generalize. Preliminary experiments show our system is accurate and robust in gaze tracking under large head movements.
Foreign Reference:
CN 107783291 A. LI Y et al. The device has frame (10) which is provided to wear head-mounted display device to user's head.  An optical assembly (40) is connected to image processor (30) for displaying two-dimensional image slice.  A liquid lens (50) is arranged on side of optical assembly arranged near the user's eye, so that the two-dimensional image slices displayed on optical assembly are imaged at corresponding depth of field, and light field information of three-dimensional object is input into human eye.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624